IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Timothy A. Rowbottom,                           :
                Petitioner                      :
                                                :
               v.                               :
                                                :
Dauphin County Court of                         :
Common Pleas,                                   :   No. 983 C.D. 2019
                Respondent                      :   Submitted: December 20, 2019


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: February 28, 2020

               Timothy A. Rowbottom (Requester) appeals pro se from the Dauphin
County Common Pleas Court’s (Common Pleas) July 1, 2019 Final Determination.
In this Right-to-Know Law (RTKL)1 case, the sole issue before this Court is whether
Common Pleas properly denied Requester’s appeal. After review, we affirm.
               On June 13, 2019, Requester submitted a Pennsylvania Rule of Judicial
Administration No. (Rule) “509 REQUEST FORM” to Common Pleas.                      Original
Record (O.R.), Item 1 (Rule 509 Request) at 1. Therein, Requester stated:

               I am requesting very specific financial records
               concerning [magisterial district judge (]MDJ[)] Rebecca J.
               Margerum [(Margerum)], with a property address of . . . ,
               Elizabethville, Pa. 17023. This request is very specific
               dealing with the [j]urisdiction change ordered by [Common
               Pleas’ former President Judge Todd A.] Hoover [(Judge
               Hoover)].     This request would be for any records

      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.
                concerning the change in contract or salary ordered and
                carried out between 2014 to current where the [j]urisdiction
                was ordered changed from local [d]istrict [j]udges in the
                [c]ity to her court with the following specific requests;
                1. [MDJ] Margerum’s salary prior to the [j]urisdiction
                change.
                2. [MDJ] Margerum’s salary after [the j]urisdiction change
                ordered by Judge Hoover. This specifically is asking in
                regards to [Section 211.2 of the Pennsylvania Code
                (Code),2] 204 Pa. Code § 211.2, which specific salary she
                received before and after the change and if there were any
                increases for this change.
                3. I’m also requesting any and all financial records of
                payment to her or her office that exceeded the designated
                salary listed in [Section 211.2 of the Code], for example if
                she received one salary for her proper jurisdiction and
                another for her new[ly] designated [j]urisdiction known to
                me as property court, held beside Dauphin County Prison.
                4. I’m also requesting any and all financial records of
                possible decrease after the order was reversed, designating
                jurisdiction back to the [c]ity MDJ[]s.
                Please provide a copy of the order or contract to insure
                the thoroughness in my request is complete.

O.R., Item 1 (Rule 509 Request) at 2 (emphasis added). Common Pleas directed the
request to its Rule 509 Officer Deborah Freeman (Freeman).
                On June 17, 2019, Freeman responded, in relevant part: “MDJ
Margerum’s salary neither increased nor decreased as a result of the changes with
Housing Court. Any specific requests about her salary should be addressed to the
Administrative Office of Pennsylvania Courts [(AOPC)].” O.R., Item 2 (Response)
at 1. On June 28, 2019, Requester appealed from the Response to Common Pleas’
Appeals Officer President Judge Richard A. Lewis (President Judge Lewis).


       2
            Section 211.2(g) of the Code specifies an MDJ’s annual salary. See 204 Pa. Code §
211.2(g).
                                               2
                 In Requester’s appeal, he expressly stated: “I humbly ask for the
complete judiciary records concerning a very specific person employed by the [s]tate
for a very specific time frame.” O.R., Item 3 (Appeal) at 1. Requester further
related:

                 In response to the [Common Pleas] Court Administrator’s
                 response, I reached out to the contact over [sic] the
                 [AOPC], Mary Gillette. She is willing to provide the
                 financial records only, and clearly stated that all other
                 records adjoining those records requested will be under the
                 care of [Common Pleas]. I humbly ask to be given lawful
                 access to these records clearly showing the ruling and
                 findings of fact to make this a lawful [j]urisdiction change,
                 ordered by [Judge Hoover].

O.R., Item 3 (Appeal) at 2.
                 On July 1, 2019, President Judge Lewis denied Requester’s appeal,
explaining:

                 Your request was properly decided pursuant to the
                 [R]esponse dated June 17, 2019. The information you
                 sought was not a ‘financial record’ under Rule 509.
                 Accordingly, your appeal is DENIED under Rule 509.
                 While the original request was very specific, your appeal
                 letter is very general. It appears that you are questioning
                 the jurisdiction of a [MDJ] and the legal authority to re-
                 assign a [MDJ] for a specific class of cases when the cases
                 fall outside of the [MDJ’s] jurisdictional boundaries. [Rule]
                 605(B)(6) states that the President Judge may order
                 temporary assignments of [MDJs] or reassignment of cases
                 or certain classes of cases to other magisterial districts
                 within the judicial district or to central courts within the
                 judicial district.
                 I enclose copies of the Administrative Orders regarding the
                 Housing Court assignments.[3]



      3
           See O.R., Item 4 at 3-7.
                                              3
O.R., Item 4 (Final Determination) at 2. Requester appealed to this Court.4
             Initially, financial records of the judiciary are presumed to be public
records under the RTKL. See Sections 102 and 305(b) of the RTKL, 65 P.S. §§
67.102, 67.305(b). As such, they are generally subject to mandatory disclosure by a
judicial agency. See Section 304(a) of the RTKL, 65 P.S. § 67.304(a). Specifically,
Section 304(a) of the RTKL provides: “A judicial agency shall provide financial
records in accordance with this [RTKL] or any rule or order of court providing equal
or greater access to the records.” 65 P.S. § 67.304(a).
             Rule 509 mandates, in relevant part:

             (a) General Policy. Financial records of the Unified
             Judicial System are presumed to be open to any member of
             the public for inspection or copying during established
             business hours. The term ‘financial records’ is defined as
             any account, contract, invoice or equivalent dealing with: 1)
             the receipt or disbursement of funds appropriated to the
             system; or 2) acquisition, use or disposal of services,
             supplies, materials, equipment or property secured through
             funds appropriated to the system.
             ....
             (c) Procedure for Requesting Access.
             (1) A request to inspect or obtain copies of records
             accessible pursuant to this rule and in possession or
             control of the [AOPC] shall be made in writing to the
             records manager, as designated by the Court
             Administrator of Pennsylvania. A request to inspect or
             obtain copies of records accessible pursuant to this rule and
             in possession or control of a court of a judicial district shall
             be made in writing to the records manager, as designated by
             the president judge. A written request may be submitted in
             person, by mail, by e-mail, by facsimile, or, to the extent
             provided, any other electronic means, on a form provided
             by the [AOPC].

      4
         “[This Court’s] scope of review under the RTKL is plenary.” McKelvey v. Office of
Attorney Gen., 172 A.3d 122, 124 n.5 (Pa. Cmwlth. 2017).
                                            4
Pa.R.J.A. No. 509 (text emphasis added).

                 Here, because Requester sought financial records of a judiciary member,
he was instructed to make his request to the AOPC. Requester did so, and he was
admittedly informed that the AOPC would provide the financial records he requested.
In his brief to this Court, Requester argues:

                 [Requester] requested financial records on July 24th, 2019
                 pursuant [to] [Rule] 509(c)(5)[5] and [Section 1301(a) of the
                 RTKL,6] 65 P.S. § 67.1301(a)[,] and his request was denied
                 by the [AOPC] relevant to [MDJ Margerum] by Deborah
                 Freeman, Court Administrator located at Dauphin County
                 Courthouse, 101 Market Street[,] Harrisburg, PA 17101.
                 August 7th, 2019[,] a Notice of Filing Petition for Review -
                 Agency - was filed in the Commonwealth Court for

       5
           Rule 509(c)(5) states:
                 If the AOPC records manager denies a written request for access, the
                 denial may be appealed in writing within 15 business days of the
                 mailing date of the written response by the records manager to the
                 Court Administrator of Pennsylvania or designee. Within 20 business
                 days of receipt of the appeal, the [Pennsylvania] Court Administrator
                 or designee shall make a determination and forward it in writing to
                 the requester. This remedy need not be exhausted before other relief
                 is sought. Any further appeal shall be subject to Chapter 15, Judicial
                 Review of Governmental Determinations, of the Pennsylvania Rules
                 of Appellate Procedure.
Pa.R.J.A. No. 509(c)(5).
       6
         Section 1301(a) of the RTKL provides:
                 Within 30 days of the mailing date of the final determination of the
                 appeals officer relating to a decision of a Commonwealth agency, a
                 legislative agency or a judicial agency issued under [S]ection 1101(b)
                 [of the RTKL (relating to filing of an appeal)] or the date a request for
                 access is deemed denied, a requester or the agency may file a petition
                 for review or other document as might be required by rule of court
                 with the Commonwealth Court. The decision of the court shall
                 contain findings of fact and conclusions of law based upon the
                 evidence as a whole. The decision shall clearly and concisely explain
                 the rationale for the decision.
65 P.S. § 67.1301(a).
                                                    5
             [Common Pleas] [D]ocket No.: AO-56-2018, 0010-12-MD-
             2018, AO-3-2014, 0010-3-MD-2014. See, reproduced
             record annexed.
             The salary and contract information requested (204 Pa.
             Code § 211.2) should have been provided under [R]ule 509
             yet was denied with no other explanation than the
             [Requester] was seeking information about jurisdictional
             changes which is arbitrary and capricious. The information
             should readily be available or published under [R]ule 509 as
             to quote the petition and request as follows[.]

Requester Br. at 3-4. With the exception of quoting his request to the AOPC, that is
the entirety of Requester’s argument. Requester’s brief does not include a “Statement
of Questions Involved” or a “Summary of Argument” as required by Pennsylvania
Rules of Appellate Procedure 2116 and 2118.
             The Pennsylvania Supreme Court has held:

             [W]here an appellate brief fails to provide any discussion of
             a claim with citation to relevant authority or fails to develop
             the issue in any other meaningful fashion capable of review,
             that claim is waived. It is not the obligation of [an appellate
             court] . . . to formulate [a]ppellant’s arguments for him.

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (citations omitted).
Further, “[n]o question will be considered unless it is stated in the statement of
questions involved or is fairly suggested thereby.” Pa.R.A.P. 2116(a). Moreover,
“[t]he argument shall . . . [contain] such discussion and citation of authorities as are
deemed pertinent.” Pa.R.A.P. 2119(a).
             Here, Requester does not argue that Common Pleas erred by denying his
appeal. Rather, in his brief before this Court, Requester refers only to his July 24,
2019 AOPC request, which was not before Common Pleas, and a petition for review
filed August 7, 2019. Requester submitted his 509 Request to Common Pleas on
June 13, 2019, and his corresponding appeal to this Court was filed July 24, 2019.
Because Requester has failed to challenge Common Pleas’ Final Determination, he

                                           6
has waived any claim with respect to that Final Determination. Accordingly, there is
nothing before this Court to review.
            For all of the above reasons Common Pleas’ Final Determination is
affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge




                                          7
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Timothy A. Rowbottom,                  :
                Petitioner             :
                                       :
            v.                         :
                                       :
Dauphin County Court of                :
Common Pleas,                          :   No. 983 C.D. 2019
                Respondent             :


                                   ORDER

            AND NOW, this 28th day of February, 2020, the Dauphin County
Common Pleas Court’s July 1, 2019 Final Determination is affirmed.



                                    ___________________________
                                    ANNE E. COVEY, Judge